TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00578-CR


In re Robin Carter


Salviano Martinez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-06-204018, HONORABLE DONALD LEONARD, JUDGE PRESIDING


O R D E R   O F   C O N T E M P T
PER CURIAM

	This is a contempt proceeding ancillary to the appeal of Salviano Martinez.  The
subject of this proceeding is court reporter Robin Carter.
	The reporter's record was originally due to be filed on or about November 26, 2007. 
On January 18, 2008, this Court extended the time for filing the reporter's record to February 29,
ordering he to file the record by February 29.  On April 1, Carter informed this Court that the record
would be filed by April 7, but to date, the record has not been filed.  On May 16, we issued a show-cause order requiring Carter to either file the record or appear before this Court on May 28 to explain
her delay in filing the record and her violation of our January 18 order.  However, Carter did not
accept the certified mail containing our show-cause order and did not file the record, appear before
this Court, or otherwise respond to our order.  Nor did Carter return phone calls in response to
several messages left by the Clerk of this Court.  
	Therefore, on June 27, 2008, Carter was ordered to appear in person before this Court
on July 30, 2008, at 1:30 p.m., in the courtroom of this Court, located in the Price Daniel, Sr.
Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why she should not
be held in contempt and sanctions imposed for her failure to obey the January 18 order of this Court. (1) 
Carter was further ordered to bring to the hearing either (1) a complete reporter's record from the
underlying trial or (2) her complete notes from the underlying proceeding, including all exhibits in
her possession, and any equipment and supplies necessary to prepare the reporter's record.  The
motion was served on Carter through personal service by Deputy Constable G.L. Blaylock, delivered
to her on June 30, 2008.  The motion provided Carter with notice of the allegations against her and
of the date of the hearing.
 The show-cause hearing was held in this Court on July 30, 2008, and Carter did not
appear as ordered.  This Court therefore recessed the hearing and issued an order of attachment
directing that Carter be bodily attached and brought before this Court for a reconvened hearing on
August 4, 2008.  Carter filed the record on August 1, 2008, and was brought before this Court
pursuant to that order on August 4, 2008.
	After due consideration of the record and of Carter's explanation for failing to comply
with the Court's previous order, we specifically find that Robin Carter is in contempt for violating
this Court's order of January 18, 2008, which was sufficiently clear and specific in its requirements
that the record was to be filed by February 29, 2008.  See Tex. Gov't Code Ann. § 21.002(e)
(West 2004); see also In re Cantu, 961 S.W.2d 482, 487 (Tex. App.--Corpus Christi 1997, orig.
proceeding). 
	It is therefore ordered that Carter shall be fined $500 for her contempt of our January
18 order.  That fine shall be made payable to the Clerk of the Court of Appeals, Third District of
Texas, on or before August 19, 2008 at 5:00 p.m.  If Carter does not pay the full amount of the fine
by August 19, 2008, she shall be confined in a county jail or other lockup within the State for a
sufficient time to discharge the full amount of the unpaid fines at the daily rate allowed for prisoners
serving misdemeanor sentences.  See In re Miles, 55 S.W.3d 203, 204 (Tex. App.--Houston [1st
Dist.] 2001, orig. proceeding).
	It is ordered that all writs and other process necessary for the enforcement of this
judgment be issued.  It is further ordered that the Clerk of this Court mail a copy of this order to the
Texas Court Reporters Certification Board at P.O. Box 13131, Austin, Texas, 78711-3131.
	It is ordered on August 4, 2008.

Before Justices Puryear, Pemberton, and Waldrop
Do Not Publish
1.   In our show-cause order, we ordered Carter to appear and show why she should not be held
in contempt and sanctions imposed for her failure to obey the January 18 and May 16 orders of this
Court.  However, because Carter did not accept the mail containing the May 16 order, we will not
consider that order in our contempt considerations.